         Case 3:20-cv-00751-MPS Document 26 Filed 09/30/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

LJ NEW HAVEN LLC, d/b/a LENNY                      :
& JOE’S FISH TALE, Individually and                :
on Behalf of All Others Similarly Situated,        :        CIVIL NO. 3:20-cv-00751(MPS)
                                                   :
                                                   :
                   Plaintiff                       :
                                                   :
v.                                                 :
                                                   :
                                                   :
AMGUARD INSURANCE COMPANY,                         :
                                                   :
                                                   :
                   Defendant                       :
                                                   :

      AMICUS CURIAE, KAIAFFA, LLC d/b/a CHIP’S FAMILY RESTAURANT’S
     AMENDED MOTION FOR EXTENSION OF TIME TO FILE AMICUS BRIEF IN
     RESPONSE TO AMGUARD INSURANCE COMPANY’S MOTION TO DISMISS

       Pursuant to Local Rule 7(b), the amicus curiae, Kaiaffa, LLC d/b/a Chip’s Family

Restaurants, respectfully moves for an extension of seven (7) days, to October 7, 2020, to file its

amicus brief in this matter responding to defendant AmGUARD Insurance Company’s Motion to

Dismiss. The undersigned request this additional time in order to make an adequate response to

the Reply Memorandum filed by the defendant on September 28, 2020 (Document No. 24). The

Reply Memorandum presents arguments that were not made in the defendant’s initial

Memorandum of Law, and the requested time is necessary to prepare a sufficient response.

       In support of this Motion, the undersigned represent that the movant has inquired of all

non-moving parties, and all counsel have consented to the requested extension of time. A prior

version of this Motion (Document No. 25) was filed before plaintiff’s counsel responded.

Plaintiff’s counsel has since given his consent.
  Case 3:20-cv-00751-MPS Document 26 Filed 09/30/20 Page 2 of 3




This is the first request for an extension of time with respect to this brief.

                                           RESPECTFULLY SUBMITTED,

                                          KAIAFFA, LLC d/b/a CHIP’S FAMILY
                                          RESTAURANTS



                                           By: /s/ R. Cornelius Danaher, Jr.
                                               R. Cornelius Danaher, Jr. (ct5350)
                                               Calum B. Anderson (ct07611)
                                               Stuart S. Johnson (ct20277)
                                               DANAHERLAGNESE, PC
                                                21 Oak Street, Suite 700
                                               Hartford, Connecticut 06106
                                               Telephone: 860-247-3666
                                               Fax: 860-547-1321
                                               Email: ndanaher@danaherlagnese.com
                                                       canderson@danaherlagnese.com
                                                       sjohnson@danaherlagnese.com




                                           2
         Case 3:20-cv-00751-MPS Document 26 Filed 09/30/20 Page 3 of 3




                               CERTIFICATION OF SERVICE

        I hereby certify that on September 30, 2020, a copy of the foregoing Motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF System.

Christopher M. Barrett
Izard, Kindall & Raabe, LLP-CT
29 South Main Street, Suite 305
West Hartford, CT 06107

Michael Menapace
Wiggin & Dana -Htfd
20 Church Street
Hartford, CT 06103
                                              By: /s/ R. Cornelius Danaher, Jr.
                                                  R. Cornelius Danaher, Jr. (ct5350)
                                                  DANAHERLAGNESE, PC
                                                  21 Oak Street, Suite 700
                                                  Hartford, Connecticut 06106
                                                  Telephone: 860-247-3666
                                                  Fax: 860-547-1321
                                                  Email: ndanaher@danaherlagnese.com




                                                 3
